Claimant, a laborer, worked for a company that sponsors automotive events at county fairs and owns various pieces of real property. Claimant was scheduled to work full time at certain shows between June 1994 and October 1994. Claimant returned to college in September 1994 and failed to report to work on a regular basis. He ultimately informed his employer that he was unable to work at a certain show and the employer did not hear from him thereafter. The Board, inter alia, disqualified claimant from receiving unemployment insurance benefits on the basis that he voluntarily left his employment without good cause. Upon our review of the record, we find that the Board’s decision is supported by substantial evidence. Claimant testified that he was unable to work the show in question because he had accepted employment elsewhere. In view of this, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.